Order entered February 1, 2021




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-19-00851-CR

                  DESMOND RENARD FISHER, Appellant

                                       V.

                        THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 7
                           Dallas County, Texas
                   Trial Court Cause No. F19-00024-Y

                                    ORDER

      Before the Court is appellant’s January 27, 2021 motion for an extension of

time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by February 26, 2021.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE